Exhibit 99.3 KPMG LLP Telephone (514) 840-2100 600 de Maisonneuve Blvd. West Fax (514) 840-2187 Suite 1500 Internet www.kpmg.ca Tour KPMG Montréal (Québec) H3A 0A3 Consent of Independent Auditor The Board of Directors Acasti Pharma Inc. We consent to the incorporation by reference in the Registration Statement (File No. 333-191907) on Form F-10 of Acasti Pharma Inc. (the “Company”) of our report dated May 21, 2014, with respect to the financial statements of the Company, which comprise the statements of financial position as at February 28, 2014 and February 28, 2013, the statements of earnings and comprehensive loss, changes in equity and cash flows for the years then ended, and notes, comprising a summary of significant accounting policies and other explanatory information, which report appears on Form 6-K of the Company. May 21, 2014 Montreal, Canada *CPA, auditor, CA, public accountancy permit No. A119178 KPMG LLP is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative (“KPMG International”), a Swiss entity.KPMG Canada provides services to KPMG LLP.
